[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                           AUGUST 31, 2010
                             No. 09-12926
                                                             JOHN LEY
                       ________________________
                                                              CLERK

                 D. C. Docket No. 08-00276-CV-5-RS-MD

MELINDA CHURCHILL,


                                                          Plaintiff-Appellant,

                                  versus

CITY OF PANAMA CITY BEACH FLORIDA,

                                                         Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                             (August 31, 2010)

Before TJOFLAT, CARNES and COX Circuit Judges.

PER CURIAM:
      Melinda Churchill appeals the district court’s entry of summary judgment

against her and in favor the City of Panama City Beach on her claims of gender

discrimination and retaliation in violation of Title VII, 42 U.S.C. § 2000e, et seq.

Because the parties are fully aware of the evidence and procedural history of the

case, and in view of our more detailed discussion of the issues at oral argument,

we will be brief.

      On the gender discrimination claim, we agree with the district court that

Churchill failed to establish a prima facie case of disparate disciplinary treatment.

None of the male comparators she points to engaged in misconduct that was even

substantially similar, much less nearly identical, to hers. Officer Boyer, who

received a lesser punishment than Churchill, would have been a nearly identical

comparator but for the fact that he recanted his false testimony when given an

opportunity to do so. Churchill, when given the same opportunity, failed to

recant. We note here, as we did during the oral argument, that it matters not

whether Churchill was telling the truth or lying. What matters is whether the

decisionmakers in good faith believed that she was lying, and there is no evidence

that they did not. Alternatively, for the same reason, there is no genuine issue of

material fact about the City’s proffered non-discriminatory reason for firing her:

she did not recant her false testimony when given a chance.

                                          2
      On the retaliation claim, we are unconvinced by Churchill’s argument that

her refusal to recant her testimony was opposition to discrimination against

Corporal Miller-Goodwin. Lying is not protected conduct and, in any event, there

is no evidence at all that any of the decisionmakers knew that the reason she

refused to correct her testimony was her desire to oppose discrimination. See

Brungart v. BellSouth Telecommunications, Inc., 231 F.3d 791, 798-800 (11th

Cir. 2000) (holding that even where there is close temporal proximity, summary

judgment should be granted on a claim of retaliation where there is no evidence

that the decisionmaker was aware that the plaintiff had engaged in any protected

conduct).

      AFFIRMED.




                                         3